Title: John Adams to Abigail Adams, 27 February 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Feby. 27th. 1783

I read in a great Writer, Montesquieu that “l’honneur, en imposant la loi de servir, veut en être l’arbitre; et, s’il se trouve choqué, il exige ou permet qu’on se retire chez Soi.”
C’est une des Règles suprêmes de l’honneur, Que lorsque nous avons été une fois placés dans un rang, nous ne devons rien faire ni souffrir qui fasse voir que nous nous tenons inferieurs à ce rang même.”
These being the supream Laws of Honor in all the Countries of Europe, it is astonishing that Congress should wound the feelings of their Servants whom they send to Europe in such delicate Points, and by this means lessen their Reputations and Influence, at a time when they wanted Support to their Reputations more than any other Men.
It may be said that Virtue, that is Morality, applied to the Public is the Rule of Conduct in Republicks, and not Honor. True. But American Ministers are acting in Monarchies, and not in Republicks. Such a Slur may not hurt a Man in America so much as in France, or England or Holland, but in these Countries it certainly diminishes him and his Utility exceedingly.
But upon the Rule of Virtue, I hold that Virtue requires We should serve, where We can do most good. I am soberly of Opinion, that for one or two Years to come I could do more good in England to the United States of America, than in any other Spot upon Earth. Much of the immediate Prosperity of the United States, and much of their future Repose, if not the Peace of the World, depends upon having just Notions now forthwith instilled in London. But I think the British Court will be duped by the French and will entertain that dread of me, which neither ought to entertain, but which France will inspire because She thinks I should be impartial—so that I expect some body Booby will be sent, in Complaisance to two silly Courts, upon that most important of all Services. If Heaven has so decreed, I must submit, and the Submission will be most pleasant to me as an Individual and as a Man. I shall be in a Situation where I shall think that I could do more good in another. But I have been often in such a Situation. And things must take their Course. We must wait for Things to arrange themselves, when We cannot govern them.
My Mind and Body stand in need of Repose. My Faculties have been too long upon the Stretch. A Relaxation of a few Years would be the Life the most charming to me, that I can concieve.
Dont be concerned at any thing I have written concerning Spots, Blemishes, Stains and Disgraces. When all is known, they will be universally acknowledged to be Laurels, Ornaments and Trophies. They will do neither You nor me nor Ours harm in the End.
I cannot say precisely, when You will see me. I hope by the Month of June or July, but it may be August or September, and it is possible it may be in April or May. It will depend upon the Time when I shall recieve the Acceptance of my Resignation. Dont think of embarking for Europe, not even if Congress should send me a Letter of Credence to King George, until You hear from me, because I think it is most probable I shall come home without Leave, if the Acceptance of my Resignation, or the Answers to my Letters should be delayed.

Yours most tenderly.

